DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-14, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et al (U.S. Patent Application Publication 2008/0001079 A1).
Regarding claim 1, Wang discloses a method for mass spectral analysis of ions having a minimum of two different charges (paragraphs 0057, 0073) based on a full mass spectral profile or raw scan mode data, comprising the steps of:
a.	specifying the basic building blocks for the molecule (Fig.2, step 230; paragraph 0070);
b.	estimating initial values (Fig. 2, step 260; paragraph 0081) including trial integer numbers of building blocks (paragraph 0071) and charge states (paragraph 0057), and considering possible modifications (paragraphs 0071-0072);
c.	calculating discrete isotope distributions based on elemental compositions (Fig. 2, step 240; paragraph 0078);
d.	calculating a profile mode theoretical mass spectrum using a target mass spectrum peak shape function (Fig. 2, step 250; paragraph 0079);
e.	performing regression analysis between acquired profile mode mass spectrum data and calculated theoretical mass spectrum data (Fig. 2, step 270; paragraph 0082) and reporting regression statistics (Fig. 2, step 280; paragraph 0083);
f.	using regression statistics as feedbacks (Fig. 2, steps 290, 290A-C; paragraph 0084) to update initially estimated values including trial numbers of building blocks, charge states, and possible modifications (paragraphs 0073, 0084); and
g.	repeating steps c, d, e, and f (Fig. 2, steps 290D and 230; paragraph 0086) to optimize the regression statistics (Fig. 2, step 290E; paragraph 0086).
Regarding claim 2, Wang discloses where the acquired profile mode mass spectral data is calibrated to have a given and known target peak shape (paragraph 0047).
Regarding claim 3, Wang discloses wherein the molecule is DNA and the building blocks are the known DNA bases (paragraph 0071).
Regarding claim 5, Wang discloses where the molecule is a peptide and the building blocks are the corresponding amino acids (paragraph 0071).
Regarding claim 7, Wang discloses where the molecule is a polymer and the building blocks are the basic repeating chemical units (claim 47).
Regarding claim 9, Wang discloses where the target mass spectrum peak shape is one of actually measured mass spectrum peak shape, estimated peak shape, and calibrated peak shape (paragraph 0079).
Regarding claim 10, Wang discloses where the regression statistics includes one of root mean squared error (Fig. 2, step 270), spectral accuracy, and t-statistics for any of the regression coefficients (paragraph 0055).
Regarding claim 11, Wang discloses where updating the initial estimated values including trial numbers of building blocks, charge states, and possible modifications is carried out as part of an optimization scheme (Fig. 2, step 290E; paragraph 0086) including at least one of linear optimization (paragraph 0081), nonlinear optimization (paragraph 0081), simplex optimization, integer programming, and nonlinear programming.
Regarding claim 12, Wang discloses where the molecule to be analyzed is already known and the analysis is a confirmation including no additional iteration or updating (paragraph 0093).
Regarding claim 13, Wang discloses where regression coefficients associated with one of a molecule and a modification, with a given charge state, reflect a relative amount of the molecule and the modification (paragraph 0045).
Regarding claim 14, Wang discloses where all relative amounts associated with at least one of the molecule and the modification and both are combined across all charge states (Fig. 2, step 290E; paragraph 0086) and compared with each other for relative quantitation (Fig. 2, step 280; paragraph 0083) of at least one of molecules, impurities, degradants (paragraph 0045) or other biotransformation products.
Regarding claim 19, Wang discloses where acquired mass spectral data is derived from successive m/z windows within a mass spectrum (paragraph 0072) and the molecules under analysis correspond to chemical ladders or fragments created for sequencing of one of DNA (paragraph 0071), RNA, oligonucleotides, peptides (paragraph 0071), and proteins.
Regarding claim 20, Wang discloses where one of upper boundaries, lower boundaries, mathematical and statistical functional forms can be imposed on the possible trail values (paragraph 0058) to speed up the computational process (paragraph 0060).
Regarding claim 21, Wang discloses a mass spectrometer operating in accordance with the method of claim 1 (Fig. 1: 14; paragraph 0032).
Regarding claim 22, Wang discloses a computer readable medium having computer readable program instructions readable by the computer for causing the mass spectrometer to operate in accordance with the method of claim 1 (paragraph 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Thompson, et al (U.S. Patent Application Publication 2004/0180446 A1).
Regarding claim 4, Wang teaches the method of claim 1, but fails to teach where the molecule is RNA and the building blocks are the corresponding nucleotides; however, Thompson teaches, in the context of mass spectral identification of biomolecules (paragraph 0006) a method of identifying a biopolymer in a sample that includes one or more biopolymer that may be polypeptides, polynucleotides, or polysaccharaides, where the molecule is RNA (paragraphs 0094-0095) and the building blocks are corresponding nucleotides (paragraph 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wang so that the molecule is RNA and the building blocks are the corresponding nucleotides, to extend the method to identify known types of biopolymers.
Regarding claim 6, Wang teaches the method of claim 1, but fails to teach where the molecule is an oligonucleotide and the building blocks are the corresponding nucleotides. Thompson teaches, in the context of mass spectral identification of biomolecules (paragraph 0006) that the molecule is an oligonucleotide (paragraph 0094) and the building blocks are the corresponding nucleotides (paragraph 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method such that the molecule is an oligonucleotide and the building blocks are the corresponding nucleotides, as taught by Thompson, to extend use of the method to identify known types of biopolymers.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Schneider, et al (U.S. Patent Application Publication 2002/0172961 A1).
Regarding claim 8, Wang teaches the method of claim 1, but fails to teach where the molecule is a small molecule chemical compound and the building blocks are the basic chemical elements taken from the periodic table, including one of C, H, N, O for organic compounds. Schneider teaches, in the context of mass spectrometry (abstract), that the molecule is a small molecule chemical compound (paragraph 0131) and the building blocks are the basic chemical elements taken from the periodic table, including one of C, H, N, O for organic compounds (paragraph 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method so that the molecule is a small molecule chemical compound and the building blocks are the basic chemical elements taken from the periodic table, including one of C, H, N, O for organic compounds, as taught by Schneider, to use mass defect labeling as an aid in detecting both small molecules and larger molecules (see Schneider at paragraph 0132).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Geromanos, et al (U.S. Patent Application Publication 2014/0330524 A1).
	Regarding claim 15, Wang teaches the method of claim 13, and further teaches where all relative amounts associated with at least one of the molecule and the modification and both are combined across all charge states (Fig. 2, 290E; paragraph 0066). Wang fails to teach the relative amounts are calibrated with those from a known concentration standard or standard series, for absolute quantification of at least one of molecules, impurities, degradants or other biotransformation products. Geromanos teaches, in the context of mass spectrometry, that the relative amounts are calibrated with those from a known concentration standard or standard series (paragraph 0077), for absolute quantitation of at least one of molecules, impurities, degradants or other biotransformation products (paragraph 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method so that the relative amounts are calibrated with those from a known concentration standard or standard series, for absolute quantitation of at least one of molecules, impurities, degradants, or other biotransformation products, as taught by Geromanos, so that both precursor and product ion intensities may be used to extend the dynamic range of quantitative mass spectrometry (Geromanos at paragraph 0109).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yu, et al (U.S. Patent Application Publication 2018/0088094 A1).
	Regarding claim 16, Wang teaches the method of claim 13, but fails to teach where the modification is one of deamidation or deamination. Yu teaches, in the context of mass spectrometry, a modification that is one of deamidation or deamination (paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method so that the modification is one of deamidation or deamination, as taught by Yu, to provide regulatory monitoring and quality control analyses (Yu at paragraph 0004).
	Regarding claim 17, Wang teaches the method of claim 14, but fails to teach where the biotransformation is one of deamidation or deamination and its relative quantitation is performed for one of stability study and quality control of biotherapeutics. Yu teaches, in the context of mass spectrometry, that the biotransformation is one of deamidation or deamination (paragraph 0089) and its relative quantitation is performed for one of stability study and quality control of biotherapeutics (paragraph 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method so that the biotransformation is one of deamidation or deamination and its relative quantitation is performed for one of stability study and quality control of biotherapeutics to provide regulatory monitoring and quality control analyses (Yu at paragraph 0004).
	Regarding claim 18, Wang teaches the method of claim 1, and further teaches where acquired mass spectral data is derived during a chromatographic separation (Fig. 1: 12, 22; paragraph 0041) and the molecules under analysis correspond to chemical ladders or fragments created sequencing one of DNA, RNA, oligonucelotides, peptides, and proteins (paragraph 0071). Wang fails to teach that the data is derived from successive retention time windows. Yu teaches, in the context of mass spectrometry, that the data is derived from successive retention time windows (paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s method so that the data is derived from successive retention time windows, to provide regulatory monitoring and quality control analyses (Yu, paragraph 0004).
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. Applicant argues that “Wang does not disclose any solution to address [the] challenges and errors which occur during the analysis of large molecules, that typically come with multiple charges, let alone the actual determination of these charges as outlined in steps b and f of the now amended claim 1.” This is not persuasive, because Wang discloses determining the charge states of each observed ion, using the determined charge states to calculate the molecular mass, and selecting the molecules associated with a given charge state as a candidate ion and selecting molecules of a different charge state as the next candidate ion (paragraph 0073). Thus, a trial charge state is selected as in step b of claim 1 (selecting molecule associated with the first given charge state), and updates the charge state as in step f of claim 1 (selecting a different charge state for the next candidate ion).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        28 September 2022